In an adoption proceeding pursuant to Domestic Relations Law article 7, Victor C., Jr., and Yasmin C. appeal from an order of the Family Court, Kings County (Freeman, J.), dated February 4, 2005, which, after a hearing, denied a motion made on their behalf pursuant to Domestic Relations Law § 71 for sibling visitation between them and the subject child. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the nonparty appellants’ assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, supra). Florio, J.P., Ritter, Krausman and Covello, JJ., concur.